Order entered November 12, 2021




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                             No. 05-21-00481-CV

                       LONETA LINDBERG, Appellant

                                      V.

                       MICHAEL LINDBERG, Appellee

                 On Appeal from the County Court at Law No. 1
                           Rockwall County, Texas
                       Trial Court Cause No. 1-20-0808

                                   ORDER

      By motion filed November 10, 2021, appellee seeks leave to file an amended

response brief that corrects errors in the table of authorities. We GRANT the

motion and ORDER the amended brief received November 9, 2021 filed as of the

date of this order.

                                           /s/   CRAIG SMITH
                                                 JUSTICE